     Case 3:18-cr-00054-PDW Document 312 Filed 02/24/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NORTH DAKOTA

                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )          No. 18-CR-00054-KES
                                    )
STEVEN BARROS PINTO                 )
                                    )

 AFFIDAVIT OF COUNSEL IN SUPPORT OF DEFENDANT’S MOTION TO
                   CONTINUE TRIAL DATE

          The undersigned affiant, counsel for the defendant

states the following:

     1.     I am the under-signed counsel in the above entitled

            matter;

     2.     I have been retained to represent the defendant in

            the above matter;

     3.     On May 15, 2019, undersigned counsel filed a motion

            to appear pro hac vice, which was granted on May 16,

            2019;

     4.     The defendant is charged with, among other offenses,

            conspiracy to possess with intent to distribute and

            distribute controlled substances and controlled

            substance analogues resulting in serious bodily

            injury and death.

     5.     This is a complicated and complex case that includes

            numerous cooperating witnesses, multiple co-

            defendants that have pled guilty and voluminous


                                   1
Case 3:18-cr-00054-PDW Document 312 Filed 02/24/20 Page 2 of 2



     phone and computer records that span multiple

     factions of the alleged conspiracy.

6.   Counsel has worked diligently to be prepared for the

     April 7, 2020 trial date.

7.   On January 16, 2020, a new indictment issued against

     the defendant, 20-cr-00011. The trial date was set

     for March 10, 2020. On February 19, 2020, a

     superseding indictment issued charging the defendant

     with multiple counts of possession of a contraband

     in a correctional facility, obstruction of justice,

     and criminal contempt of court.

8.   Given the recent history of an additional

     indictment, superseding indictment, new discovery,

     and expected further discovery relative to the

     prosecution’s ongoing investigation, the defendant

     will need additional time to be adequately prepared

     for trial.

9.   Undersigned counsel is available most of 2020 for

     trial and will be available for trial at the Court’s

     convenience.


Signed under the pains and penalties of perjury, this 24th
day of February, 2020.


                         /s/ Hank Brennan
                         Hank Brennan


                              2
